Name: Commission Regulation (EEC) No 301/82 of 9 February 1982 amending Regulation (EEC) No 2729/79 as regards the communication to the Commission of information concerning crude oil or petroleum product imports
 Type: Regulation
 Subject Matter: trade policy;  information technology and data processing;  oil industry;  European Union law
 Date Published: nan

 10 . 2. 82 Official Journal of the European Communities No L 37/5 COMMISSION REGULATION (EEC) No 301 /82 of 9 February 1982 amending Regulation (EEC) No 2729/79 as regards the communication to the Commission of information concerning crude oil or petroleum product imports HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2729/79 is hereby amended as follows : 1 . The following subparagraph shall be added to Article 1 ( 1 ): The information provided for in Article 4 (2) of Regulation (EEC) No 2592/79 shall be communi ­ cated to the Commission only at its express request.' 2 . Article 2 shall be replaced by the following text : 'This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities ' 3 . Table 2 annexed to that Regulation shall be replaced by Table 2 annexed to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1893/79 of 28 August 1979 introducing registration for crude oil and/or petroleum product imports in the Community ('), as last amended by Regulation (EEC) No 3721 /81 (2), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 2592/79 of 20 November 1979 laying down the rules for carrying out the registration of crude oil imports in the Community provided for in Regulation (EEC) No 1 893/79 (3), as last amended by Regulation (EEC) No 3721 /81 , and in particular Article 7 thereof, Whereas Article 4 (2) of Regulation (EEC) No 2592/79 provides that Member States shall communicate to the Commission the information referred to in that Article only at its express request ; whereas it is therefore necessary to amend Commission Regulation (EEC) No 2729/79 (4), Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 February 1982. For the Commission Ã tienne DAVIGNON Vice-President (') OJ No L 220, 30 . 8 . 1979, p . 1 . (2) OJ No L 373 , 29 . 12 . 1981 , p . 9 . O OJ No L 297, 24 . 11 . 1979, p . 1 . V) OJ No L 314, 10 . 12 . 1979, p . 1 . No L 37/6 Official Journal of the European Communities 10 . 2 . 82 ANNEX EXPLANATORY NOTE FOR TABLE 2 Table 2 should be used to transmit base information concerning each type of crude, i.e. quantities, average prices , extreme prices , average length of credit, and volume step (decil) information . Member State Enter the Member State which reports . Reporting scope The Member States should report the basic data they collect from reporting firms or undertakings in an aggregated form, and the decil information in a non-aggregated form . The aggregation must be done for each reported crude oil . Period Enter the month and year of the reporting period. Reporting time limit The data should be reported to the Commission at the latest one month from the end of the prece ­ ding month . Designated crude oil and nominal gravity The list of crude oils for which it is necessary to report aggregated data is the following : 12 . Nigeria 34 13 . Venezuela Light 34 ° 14 . Venezuela Medium 26 ° 15 . Venezuela Heavy 17 ° 16 . Indonesia 34 ° 17 . Qatar Dukhan and Marine 40 ° 18 . NW Europe Offshore 38 ° 1 . Arabian Light 34 2 . Arabian Medium 31 ° 3 . Arabian Heavy and Khafji 27 ° 4 . Iranian Light 34 ° 5 . Iranian Heavy 31 c 6 . Murban and Zakum 39 ° 7 . Iraq-Basrah 35 ° 8 . Iraq-Kirkuk 36 ° 9 . Kuwait 31 s 19 . Mexican Isthmus 34 ° 20 . USSR 33 ° 21 . Other imported crude oils10 . Libya 40 ° 1 1 . Algeria 44 Weighted average API gravity Enter the weighted average gravity to the nearest 01 API for each reported crude oil . This average should reflect all fob or cif imports . Volume Enter the total volume (in barrels, rounded off to the nearest thousand barrels) for each type of crude oil reported . Number of companies Enter the number of companies which have reported receipts of the crude in question . Average cif and fob prices Enter the average cif and fob price for each crude oil reported , weighted according to the quantity recorded during the period concerned . Fob price is the price effectively charged at loading port. The cif price includes the fob price, the cost of transport, the total of insurance, and certain charges linked to crude oil transport operations (duties or fees on loading, lighterage). To be excluded from cif 10 . 2 . 82 Official Journal of the European Communities No L 37/7 prices are custom duties, demurrage, port dues and all charges borne by the reporting State . Fob and cif prices are those which have actually been paid by the undertaking, or those which they expect to have to pay , after deduction of rebates . Extreme fob price (minimum and maximum) Enter the minimum and maximum fob price, rounded off to the nearest 25 cents per barrel , paid for the same type of crude oil during the reference period. Fob price by volume step (decil) Enter, for each 10 % volume step (decils from 10 to 90 %) of the main types of crude reported, the highest fob price of each step . This information is to be communicated only at the Commission's request . Average length of credit (days credit) Enter the average length of credit given relative to imports of the same type of crude registered during the period concerned . Days of free credit means the number of days allowed free to pay for the oil , i.e. , without financial charge . Notes Enter any other information, remarks or comments considered useful for the good understanding of the data, notably the percentage in relation to the total volume of the imports which are not subject to a continuing supply arrangement, and 'non-affiliate ' imports . Indicate , in particular, whether in the view of the Member State the data is confidential by virtue of the number or the distribution of the cargoes . No L 37/8 Official Journal of the European Communities 10 . 2 . 82 EEC TABLE 2 GOVERNMENT REPORTING TO THE COMMISSION ON CRUDE OIL IMPORTED FROM THIRD COUNTRIES AND FROM MEMBER STATES Member State : Date submitted : Crude oil type Cif information Volume No of companies Weighted average Cents/bbl API Days credit Arabian Light 34 ° Arabian Medium 31 ° Arabian Heavy and Khafji 27 ° Iranian Light 34 ° Iranian Heavy 31 ° Murban and ZÃ ¤kum 39 ° Iraq-Basrah 35 ° Iraq-Kirkuk 36 ° Kuwait 31 ° Libya 40 ° Algeria 44 ° Nigeria 34 ° Venezuela Light 34 ° Venezuela Medium 26 ° Venezuela Heavy 17 ° Indonesia 34 ° Qatar Dukhan and Marine 40 ° NW Europe Offshore 38 ° Mexican Isthmus 34 ° USSR 33 ° All other Total imports IK o tes 10 . 2. 82 Official Journal of the European Communities No L 37/9 CONFIDENTIAL Reporting period from : to : Fob information Volume No of companies Cents/bbl (') Weighted average Weighted average Min. 10 % 20 % 30 % 40 % 50 % 60 % 70 % 80 % 90 % Max. API Days credit (') The information on the prices for each 10 % volume step (from 10 to 90 %) is to be communicated only at the Commission s request .